Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 9, and 15 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US20110209658), hereinafter, Smith.
Regarding claims 1 and 9, Smith discloses a freeze indicator utilizing a solid material that melts to indicate a threshold temperature was reached.  Specifically, Smith utilizes freeze indicator particles “solid, semi-solid, or liquid organic materials that are insoluble in water, for example hydrophobic organic materials.”  See [0076.]  Smith further discusses the melting points and process of these particles throughout, particularly at [0188.]  Keen in Smith’s disclosure is describing how a “a freeze-sensitive host product, for example a foodstuff, having a freeze indicator embodiment of the invention associated with the host product to indicate possible exposure of the host product to a temperature at or near the liquid medium frozen state melting point.”  See [0188.]  Smith details time/temperature ranges when detailing the indicator particles “changes appearance irreversibly in response to freezing of the aqueous medium, possibly after thawing of the frozen aqueous medium, and which exhibits a freeze onset temperature above -2.degree. 
Smith also discloses, “the freeze indicator is associated with the host product, for example by being attached to the host product or to a container or packaging for the host product.”  See [0023.]  
	Regarding claims 7 and 15, Smith’s method takes into account time-temperature ranges (and works in degrees centigrade) when explaining several strategies.  For example, “the invention also includes mass-produced freeze indicators that yield an unmistakable freeze-induced appearance change, consistently and reliably, from one sample to the next, after exposure for shorter time periods, for example, 15 minutes, or 5 minutes, or another period under about 30 minutes.”  See [0036.]
	Regarding claim 8, Smith further discloses the indicator is affixed to packaging with an adhesive when detailing, “freeze indicator is curved about an axis extending horizontally across the plane of the paper and is attached to a convex outer surface of a host product 24, for example by adhesive (not shown).”  See [0117 and Figures 1 and 2.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claims 1 and 9 above, and further in view of Rastegar (US20140130730), hereinafter, Rastegar.
As to claims 2, 4, 10, and 12, Smith disclose all the limitations of claims 1 and 9.  Not disclosed by Smith is one or more alphanumeric characters, and, non-melting and unconnected elements forming a pattern.
However, Rastegar discloses a method for confirming whether a frozen food has been defrosted utilizing alphanumeric characters.  Rastegar explains, “in the defrost indicator, the indicia is writing ( alpha-numeric characters) and the writing changes to indicate that the defrost indicator 600 was subjected to a defrosting condition.”  See [0085.]  Rastegar adds bar codes (essentially a pattern of unconnected elements), and describes their use as “another possibility for a change in indicia (indicating that defrosting has occurred), is a change in pattern, e.g., straight lines has become checker board like.”  See [0071.]  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize alphanumeric characters or elements forming a patter, per the method of Rastegar, with the method of a freeze indicator per Smith, .  
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claims 1 and 9 above, and further in view of Ribi (US20050037498), hereinafter, Ribi.
As to claims 3 and 11, Smith disclose all the limitations of claims 1 and 9.  Not disclosed by Smith is wherein the non-random pattern is a logo.
However, Ribi discloses an expiration indicator that uses various symbols as the visual telltale sign that a threshold has been reached.  Ribi describes “a variety of other symbolic means, messages or the like can be utilized including: the integration of bar codes, graphics, numbers, letter words, marks, lines, visuals, pictures, stamp imprints, line art, graphic compilations, symbols, warning emblems, holographic diagram, block diagrams, dock, fluorescence output, black light patterns, fill-in/threshold diagram, obscuring message, revealing message, grids, lines, patterns, textures as well as a variety of other graphic means”, at [0090.]  
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize a logo (symbol image, etc.), per the method of Ribi, with the method of a freeze indicator per Smith, because this gives further robustness to the non-duplicity of the formed frozen elements.  This additional visual clue further allows for a quick visual test for acceptable conditions.  The addition of a logo per .
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claims 1 and 9 above, and further in view of Cipriano (US20160245707), hereinafter, Cipriano.
As to claims 6 and 14, Smith disclose all the limitations of claims 1 and 9.  Not disclosed by Smith is wherein the transparent unit is made of clear plastic.
However, Cipriano discloses a temperature indicator made of plastic.  Specifically, Cipriano details “the top layer can preferably be made of a clear material, such as plastic, so that the user of the novel indicator can view at least some portion of the [indicator].”  See [0100.] 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize clear plastic, per the method of Cipriano, with the method of a freeze indicator per Smith, because this is a simple, effective way for an observer to see the frozen status indicator.  Clear plastic is a cheap, effective material to use as a ‘window’ for observing the indicator itself. 
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claims 1 and 9 above, and further in view of Craig (US20090050049), hereinafter, Craig.
As to claims 5 and 13, Smith disclose all the limitations of claims 1 and 9.  Not disclosed by Smith is melt at a rate differing from the rate at which the solid material melts.
However, Craig discloses a method using time-temperature indicators in which melting solids (waxes) have different activation temperatures.  Craig’s method is detailed 
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to utilize differing melting points, per the method of Craig, with the method of a freeze indicator per Smith, because this would give both an indicator to cold chain violation, but perhaps also an indication to the extent of violation.  As in the other visual indicator claims, this too offers a quick visual indicator which is the main goal of the inventions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haarer (US20190056365) discloses a time temperature indicator system and method.  Huffman (US20140144366) describes a time-temperature indicator polymer.  Newport (US20170205295) has a gel-based temperature indicator system.  Petrakis (US20080215037) discloses a temperature responsive system.  Qui (US20010027741) describes a time-temperature integrating indicator device.  Taylor (US20100024714) discloses freeze indicators providing a visual indication of exposure.  Wotzer (US20170131152) has an indicating device.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687